  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,           )
                                 )
       Plaintiffs,               )
                                 )      CIVIL ACTION NO.
       v.                        )        2:14cv601-MHT
                                 )             (WO)
JEFFERSON S. DUNN, in his        )
official capacity as             )
Commissioner of                  )
the Alabama Department of        )
Corrections, et al.,             )
                                 )
       Defendants.               )

                               ORDER

      Based on the plaintiffs’ representation in their

response (Doc. 3345) to the defendants’ list of exhibits

from July 5, 2021 (Doc. 3334) that they do not object to

the admission of those exhibits, it is ORDERED that the

exhibits at issue are admitted.         Counsel for the parties

are   reminded   to   confer     with   the   courtroom    deputy

forthwith to confirm that the record correctly reflects
which exhibits have been admitted during the hearing,

from the beginning to the end.

    DONE, this the 15th day of July, 2021.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
